[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This matter referred to the undersigned, was reached for trial on this date. By agreement the parties entered a stipulated judgment on the record in favor of the plaintiff against the defendant, for payment of the sum of $1,500.00 in full settlement of all claims. The defendant is ordered to pay to the plaintiff the sum of $50.00 per week, commencing June 21, 1991, until said judgment is paid up in full.
A. FREDERICK MIGNONE STATE TRIAL REFEREE